UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6883


EMMANUEL LEE MCGRIFF EL,

                     Plaintiff - Appellant,

              v.

LT. HARDY; LT. TAYLOR; CAPT. REID; MAJOR THAXTON; LARRY
PIERCE; MAGISTRATE JORDAN; JUDGE WILLIAM BLAND; MATT
DELBRIDGE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:19-ct-03376-M)


Submitted: October 14, 2021                                   Decided: October 19, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Emmanuel Lee McGriff El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Lee McGriff El appeals the district court’s orders dismissing his

complaint without prejudice for failing to comply with the court’s order to show cause and

denying his motion to reopen the case. On appeal, we confine our review to the issues

raised in the informal brief. See 4th Cir. R. 34(b). Because McGriff El’s informal brief

does not challenge the basis for the district court’s disposition, he has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                             2